 In the MatterofCATERPILLAR MILITARY ENGINE COMPANYandLOCALUNION #146, I. B. OF E. W.andCARPENTERS LOCAL UNION 742andINTERNATIONAL ASSOCIATION OF MACHINISTSandPAINTERS LOCALUNION288andINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN& HELPERS,#279andLOCAL UNIONNo. 65,UNITED ASSOCIATION OFJOURNEYMEN, PLUMBERS AND STEAM-FITTERS OF THE UNITED STATES AND CANADAandUNITED FARMEQUIPMENT AND METAL WORKERS OF AMERICA, C. I.O.Cases Nos. 13-R-2250, 13-R-2254, 13-R-2297, 13-R-2271, 13-R4,956,13-R-2330 and 13-R-371SECOND SUPPLEMENTALDECISIONSeptember 8, 1944On May 31, 1944, the National Labor Relations Board issued aDecision and Direction of Elections in these consolidated proceedings,and on June 22 and 26, 1944, amendments thereto,' directing that sepa-rate elections be held among several groups of employees of CaterpillarMilitary Engine Company, Decatur, Illinois, herein called the Com-pany, proposed as appropriate bargaining units by six labor organiza-tions; each affiliated with the American Federation of Labor, fordrivers, electrical workers, carpenters,-painters, plumbers, and otherproduction and maintenance employeesin a residual group,respec-tively.On August 8, 1944, the Board issued a Supplemental Decisionand Certification of Representatives, finding that the six proposedgroups were units respectively appropriate for bargaining purposesand certifying the labor organization receiving the majority of votescast in each election as the bargaining representativeof the employeestherein concerned.Thus, Teamsters, Chauffeurs, Warehousemen andHelpers Union, Local 279, A. F. of L., herein called the Teamsters,was certified as the exclusive bargaining representative of all outsidetruck drivers, ram truck operators,and gasoline station attendants,2156 N. L.R. B., 1150, 56 N L. R. B. 1609 and 56 N. L. R.B. 1682.2The unit proposed and phrasedby theTeamsters in its original petition included "truckdrivers, shop tractors or high lifts,and warehouse men " On the day before the hearing,the Teamsters amended its proposed unit to exclude warehousemen and changed thephrasing of other categories as above noted.According to the allegations of the petition-and the amended petition,the change in the proposed unit reduced the number of employeesconcerned from 75 to 25 employees.The Teamsters submitted 17 cards in support of itspetition, as amended.58 N. L.R. B., No. 25.136 CATERPILLAR MILITARY ENGINE COMPANY137and United Farm Equipment and Metal Workers of America,affili-ated with the Congress of Industrial Organizations, herein called theC. I. 0., was certified as bargaining representative of all employeesin the residual plant unit of productionand maintenance employees.Subsequent to the issuance of the certification in these consolidatedproceedings, grievances arose among low-lift truck operators.TheTeamsters presented the grievances to the Company, and the Companyrefused to deal with the Teamsters, alleging that low-lift truck opera-tors were part of the residual plant unit and that the C. I. O. wastherefore their bargaining representative.On August 27, 1944, the Teamsters filed a motion, requesting thatthe Board determine whether low-lift truck operators are includedin the Teamsters' unit, described above, or in the residual plant unit,for which the C. I. O. is bargaining representative.Evidence introduced at the hearing discloses that the Company asof April 1, 1944, employed 8 outside truck drivers, 1 gasoline stationattendant, 10 ram or high-lift truck operators, and 25 power plat-form or low-lift truck operators; that ram trucks and power platformtrucks are electric trucks; that a ram or high-lift truck raises its loadhigh in the air; that a power platform truck or low-lift truck raises itsload only a few inches; that more skill is required to operate a ram orhigh-lift truck than to operate a power platform or low-lift truck; andthat, consequently, the operation of the former is rated a higher skilledjob than the operation of the latter.While there was testimony tothe effect that the Company sometimes promoted low-lift truck opera-tors to handle high-lift trucks, no specific instance of such promotionwas cited or general practice indicated.To determine the desires ofoutside truck drivers, ram truck operators, and gasoline station at-tendants with respect to a bargaining representative, the Board, as _noted above, conducted a separate election among them, as proposedby the Teamsters.No objections were filed to the conduct of the elec-tion by any of the interested parties.It is clear that low-lift or power platform truck operators constitutea separateemployment category distinct from ram or high-lift truckoperators; that there is nothing in the record to indicate that theTeamstershad organized low-lift truck operators at the time of theissuanceof the Decision and Direction of Elections herein; and thatlow-lift truck operators were not included by the Teamsters in theirproposed amended bargaining unit.For these reasons, and on thebasis of the entire record in these proceedings, we find that low-lifttruck operators fall within the residual plant unit of production andmaintenanceemployees, for whom we certified the C.I.O. as bargain-ing representative.